In this cause twelve separate cases, all bearing the same title, have been consolidated in this court. They are all entitled The People of the State of Illinois ex rel. George F. Barrett, Attorney General, vs. John A. Sbarbaro, Judge of the Superior Court of Cook County and Ex-Officio Judge of the Criminal Court of Cook County, and the Criminal Court of Cook County. The consolidated cases are numbered 27806 to 27817, inclusive. In each case, upon motion granted, the Attorney General was given leave to file an original petition formandamus in this court.
The cases have been submitted upon issues of law. The petition in each case prays for a writ of mandamus to compel respondents to expunge from the records of the criminal court of Cook county, an order discharging a prisoner in a certain habeascorpus proceeding, referred to in the petition, from further imprisonment. By the orders in the habeas corpus proceedings referred to, the court found that each of the prisoners had served his maximum sentence and was illegally restrained. *Page 38 
The original conviction in each case was in the criminal court of Cook county. Some were sentenced on pleas of guilty and some after having been found guilty on a hearing. In each case the defendant was sentenced to the penitentiary until discharged according to law, provided that such term of imprisonment should not be less than the minimum nor more than the maximum term provided by the statute for the offense for which the defendant was convicted. In each case the judgment contained a recommendation of the trial judge that the maximum limit or duration of such imprisonment should be less than the maximum term provided by statute for the offense for which the defendant was sentenced. In each case the prisoner had served more than the maximum limit or duration of imprisonment fixed by the trial judge in his recommendation, made in accordance with section 2 of the 1941 amendment to the Parole Act. (Ill. Rev. Stat. 1941, chap. 38, par. 802.) This amendment was held invalid by this court in People v. Montana, 380 Ill. 596.
Each of the cases presented by the records in this consolidated cause, involves the same questions determined by this court inPeople ex rel. Barrett v. Sbarbaro, 386 Ill. 581. The decision in that case disposes of every question raised in this case and is decisive here.
The writs of mandamus will issue herein, as prayed, commanding the respondents to expunge from the records of the criminal court of Cook county the orders referred to in the petitions in the several cases in this consolidated cause.
Writs awarded.
Mr. JUSTICE GUNN, dissenting. *Page 39